Filed 4/19/21 Anguiano v. Anguiano CA4/1

                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



ROSA ANGUIANO, as Trustee, etc.,                                             D077182

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. 37-2018-
                                                                             00052556-PR-TR-CTL)
ARMANDO T. ANGUIANO,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Robert C. Longstreth, Judge. Affirmed.
          Armando T. Anguiano, in pro per; Arizmendi Law Firm and Ruben F.
Arizmendi, for Defendant and Appellant.
          William J. Freed, for Plaintiff and Respondent.


          Armando T. Anguiano challenges a judgment granting a petition filed
by his ex-wife, Rosa Anguiano, to remove him as co-trustee of their family
trust, appoint Rosa as sole trustee, terminate the trust, and distribute its
assets to her.1 Armando raises several claims of error. As explained below
we reject Armando’s arguments and affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND

      Rosa and Armando were married and had two children together.2
They ended their marriage and a judgment of dissolution was filed on
August 18, 2010. The judgment was entered after the parties, who were both
represented by counsel, reached a mediated settlement.
      In 2003, prior to the dissolution of their marriage, the parties created a
revocable trust and transferred two real properties from joint tenancy to the
trust. The settlement judgment in the dissolution proceeding awarded
Armando the two real properties as his separate property and ordered him to
pay Rosa an equalizing payment of $763,000. The judgment required
Armando to pay $600,000 to Rosa upon the trial court’s signature on the
judgment and Rosa’s signature on an interspousal transfer deed transferring
the properties to Armando as his sole property.
      Rosa signed the transfer deeds. However, Armando failed to make the
equalizing payment and the properties were never transferred from the trust
to him. In 2017, Rosa obtained a writ of execution to collect the dissolution
judgment she was owed. By that time, with interest, the award had grown to
$1,162,119.
      During the same time period, Armando failed to pay property taxes on
the two properties he was awarded by the judgment. As a result, the
properties were sold at auction by the San Diego County Tax Collector for
payment of back taxes. On September 24, 2018, the County notified the

1     We refer to Armando and Rosa by their first names to avoid confusion.
In so doing, we mean no disrespect.

2     Both children were adults at the time of these proceedings.
                                       2
parties that after all liens, fees and costs were paid from the sale proceeds,
there remained excess proceeds of $916,939.71. The excess was held by the
County in the name of the family trust. Both Armando and Rosa made
claims for the excess funds as trustee of the family trust. As a result of the
competing claims, the County held the funds pending a court order directing
distribution.
      On October 17, 2018, Rosa petitioned the probate court for an order
appointing her as sole trustee, distributing the excess sale proceeds to her as
trustee, terminating the trust, and distributing its assets to her. During
discovery, Rosa propounded requests for admission (RFAs) to Armando under

Code of Civil Procedure section 2033.010 et seq.3 Armando did not timely
respond, and on June 21, 2019, Rosa brought a motion to have the admissions
deemed admitted. The day before the hearing on the motion, Armando filed a
declaration and the court continued the hearing for 21 days. Rosa filed a

reply to the declaration.4 On August 30, 2019, the court issued an order
granting Rosa’s motion and stating “[t]he genuineness of all documents and
the truth of all facts and statements specified in the Petitioner Rosa
Anguiano’s [RFAs] propounded to Armando Anguiano are deemed admitted.”
      Prior to trial, Rosa brought two motions in limine. The first was to
preclude evidence that the parties’ marriage was invalid or a fraud. The


3    Subsequent undesignated statutory references are to the Code of Civil
Procedure.

4     Rosa’s appellate brief states that Armando’s declaration claimed he was
unable to respond to the RFAs because of medical reasons and that her reply
to the declaration pointed out that the medical records attached to the
declaration only contained a report for a routine colonoscopy and did not
support Armando’s medical claims. The declaration and reply, however, are
not contained in the record before this court.
                                        3
second motion sought to establish seven facts based on the August 30, 2019
order deeming the RFAs admitted by Armando: (1) Armando was present
with his counsel during the settlement mediation and agreed to the terms
reflected in the judgment; (2) Armando was ordered to pay a $763,000
equalization payment after Rosa satisfied the contingencies contained in the
judgment; (3) Armando received the interspousal transfer deeds for the two
properties at issue on or about November 26, 2011; (4) Armando had no legal
justification to invalidate the divorce judgment; (5) Armando intentionally
refused to make the equalization payment “despite having funds sufficient to
pay a substantial portion;” (6) Armando failed to pay property taxes on the
properties causing their sale by the county; and (7) the sale of the properties
was not the result of a money judgment.
      Before trial, the court ruled it would not take evidence on the facts
deemed admitted based on the RFAs and moved the RFAs into evidence.
During the trial, the court also indicated it would not hear any evidence
challenging the validity of the parties’ marriage. The trial on the petition
took place over one day. Rosa introduced the testimony of herself and
Armando. Armando called his adult children as witnesses. At the conclusion
of the trial, the court granted the petition and directed Rosa’s counsel to
prepare a final judgment. On November 22, 2019, the court entered
judgment removing Armando as trustee, appointing Rosa as the sole trustee,
directing the San Diego County Tax Collector to distribute the excess
proceeds from the property sales to Rosa as trustee, authorizing Rosa to
distribute the proceeds to herself, and terminating the trust. Armando
timely appealed from the judgment.




                                       4
                                 DISCUSSION
      Armando, who proceeded in the trial court without counsel and was
unrepresented on appeal until oral argument, raises several claims of error.
He argues (1) the trial court erred by deeming the RFAs admitted because he
was suffering from several severe medical conditions; (2) Rosa should have
been precluded from obtaining equitable relief because her marriage to
Armando was fraudulent; (3) Rosa was equitably estopped from pursuing her
claims; (4) the divorce judgment is invalid; and (5) the trial court erred by
failing to recognize his children as necessary parties to the litigation. These
arguments lack merit.
                                        I
                               Legal Background
      “A revocable trust is a trust that the person who creates it, generally
called the settlor, can revoke during the person’s lifetime. The beneficiaries’
interest in the trust is contingent only, and the settlor can eliminate that
interest at any time. When the trustee of a revocable trust is someone other
than the settlor, that trustee owes a fiduciary duty to the settlor, not to the
beneficiaries, as long as the settlor is alive. During that time, the trustee
needs to account to the settlor only and not also to the beneficiaries. When
the settlor dies, the trust becomes irrevocable, and the beneficiaries’ interest
in the trust vests.” (Estate of Giraldin (2012) 55 Cal.4th 1058, 1062.)
      The Probate Code provides the probate court with “ ‘ “jurisdiction over
practically all controversies which might arise between the trustees and
those claiming to be beneficiaries under the trust.” ’ ” (Barefoot v. Jennings
(2020) 8 Cal.5th 822, 827; see also Schwartz v. Labow (2008) 164 Cal.App.4th
417, 427 [“The probate court has general power and duty to supervise the
administration of trusts.”]; and Prob. Code, § 17200.) This includes “[s]ettling


                                        5
the accounts and passing upon the acts of the trustee, including the exercise
of discretionary powers” (id., subd. (b)(5)), “[a]ppointing or removing a
trustee” (id., subd. (b)(10)), and “[a]pproving or directing the modification or
termination of the trust” (id., subd. (b)(13)). The probate court’s inherent
equitable power also “has long been recognized to encompass the authority to
take remedial action. ‘Under California trust law, a court can intervene to
prevent or rectify abuses of a trustee’s powers.’ ” (Schwartz v. Labow, at
p. 427.)
                                         II
                       Analysis of Armando’s Contentions
                                         A
      Armando argues that the court erred in deeming the RFAs admitted.
He asserts that at the time he received the RFAs he was “suffering from
nervous depression with anguish, nervousness, anxiety, sadness, intense low
back pain, sciatica, and migraine.” To support his assertion, he provides a
citation to a trial exhibit that has not been submitted to this court. Armando
has not provided any other basis to reverse the court’s decision.
      As Rosa’s brief notes, the Code of Civil Procedure provides specific
protections from deemed admissions. Under the applicable provisions, “[a]ny
party may obtain discovery … by a written request that any other party to
the action admit the genuineness of specified documents, or the truth of
specified matters of fact, opinion relating to fact, or application of law to fact.”
(§ 2033.010.) “Any matter admitted in response to a request for admission is
conclusively established against the party making the admission in the
pending action, unless the court has permitted withdrawal or amendment of
that admission under Section 2033.300.” (§ 2033.410, subd. (a).)




                                         6
      If a party does not timely respond to the RFAs, “the responding party
waives any objections thereto (§ 2033.280, subd. (a)), and ‘[t]he requesting
party may move for an order that the genuineness of any documents and the
truth of any matters specified in the requests be deemed admitted, as well as
for a monetary sanction ...’ (id. subd. (b)). Unless the court determines that
the responding party ‘has served, before the hearing on the motion, a
proposed response to the requests for admission that is in substantial
compliance with Section 2033.220,’ it must order the RFAs deemed admitted.
(Id. subd. (c).) ‘[A] deemed admitted order establishes, by judicial fiat, that a
nonresponding party has responded to the requests by admitting the truth of
all matters contained therein.’ ” (St. Mary v. Superior Court (2014) 223
Cal.App.4th 762, 775–776.) Under section 2033.300, subdivision (b), “[t]he
court may permit withdrawal or amendment of an admission only if it
determines that the admission was the result of mistake, inadvertence, or
excusable neglect, and that the party who obtained the admission will not be
substantially prejudiced in maintaining that party’s action or defense on the
merits.” (§ 2033.300, subd. (b).)
      We review discovery rulings for abuse of discretion. (St. Mary v.
Superior Court, supra, 223 Cal.App.4th at p. 772.) “Our high court has
indicated that this abuse of discretion standard is founded on principles of
deference to the trial court, such as ‘whether or not the trial court exceeded
the bounds of reason, all of the circumstances before it being considered’
[citation]; and that appellate courts should disturb discretionary trial court
rulings only upon a showing of ‘ “ ‘a clear case of abuse’ ” ’ and ‘ “ ‘a
miscarriage of justice.’ ” ’ ” (Ibid.)
      Here, the probate court considered Armando’s declaration concerning
his health conditions and determined that he had not satisfied


                                          7
section 2033.300, subdivision (b). Further, it is undisputed that Armando
never provided a response to the RFAs. On appeal, Armando presents no
argument or evidence to show that the court abused its discretion by granting
Rosa’s motion to deem the RFAs admitted. The evidence before the court,
which we must construe in favor of the court’s ruling, also gives us no reason
to conclude the court erred. (Nielsen v. Gibson (2009) 178 Cal.App.4th 318,
324 [“an appellant must not only present an analysis of the facts and legal
authority on each point made, but must also support arguments with
appropriate citations to the material facts in the record”].) Rather, in these
circumstances, section 2033.280, subdivision (c) compelled the court to grant
the motion.
                                       B
      Because Armando cannot overcome the deemed admissions, his next
three arguments also fail. In his trial brief, Armando argued that he should
not be required to satisfy the divorce judgment because his marriage to Rosa
was invalid. On appeal, he repeats this claim and argues that because he
was defrauded by Rosa (whom he alleges without any evidentiary support
was already married at the time of their marriage), the doctrine of unclean
hands precluded her from recovering the property sale proceeds to satisfy the
divorce judgment. The trial court rejected Armando’s attempts to provide
evidence of this fraud based on its ruling deeming Armando to have admitted
he had “no legal justification for invalidating the family law judgment.” On
appeal, Armando has provided no basis for this court to overturn that ruling.
Accordingly, we must reject Armando’s argument. (See State Farm Fire &
Casualty Co. v. Pietak (2001) 90 Cal.App.4th 600, 610 [“The burden of
affirmatively demonstrating error is on the appellant. This is a general




                                       8
principle of appellate practice as well as an ingredient of the constitutional
doctrine of reversible error.”].)
      Armando’s next contention is that Rosa was equitably estopped from
pursuing her claim for the proceeds of the county’s tax sale. This claim
similarly lacks merit. Armando’s claim is based on his assertion that Rosa
failed to execute the interspousal transfer deed. As with his unclean hands
argument, Armando has not shown any basis for this court to reverse the
probate court’s ruling deeming Armando to have admitted that he received
the transfer deeds for both properties in November 2011. Because Armando
was deemed to have received the transfer deeds, his argument that Rosa was
equitably estopped from pursuing her rights because she did not satisfy this
condition of the divorce judgment must fail.
      Armando next argues that the divorce judgment is invalid because he
and his attorney at the time did not actually agree to the settlement terms
incorporated into the judgment. However, the court deemed admitted the
fact that Armando was present with his counsel during the settlement
mediation and agreed to the terms reflected in the judgment. And, as
discussed, the probate court also rejected Armando’s attempts to challenge
the prior judgment based on the deemed admission that Armando had no
“legal justification for invalidating the family law judgment.” Armando
provides no evidence or legal basis to support his assertion that these rulings
were in error. Accordingly, we reject this argument. (Nielsen v. Gibson,
supra, 178 Cal.App.4th at p. 324.)
                                        C
      Finally, Armando asserts that the court erred by failing to recognize his
children, as beneficiaries of the trust, were necessary parties to the litigation.
Rosa responds that as contingent beneficiaries of the trust who would be


                                        9
entitled to its assets only on the death of the last surviving parent, they are
not indispensable parties. It is not this court’s role to make this
determination. (See County of Imperial v. Superior Court (2007) 152
Cal.App.4th 13, 35 [In determining whether a party is indispensable under
section 389, the trial court considers the four factors listed in subdivision (b)
of the statute; that determination is reviewed by the Court of Appeal for
abuse of discretion.].) Rather, because Armando did not raise this issue in
the trial court, it is waived. (See Cline v. Haines (1961) 192 Cal.App.2d 560,
563 [Appellant could not for first time raise on appeal question whether
indispensable party was not joined.].)
                                 DISPOSITION
      The judgment is affirmed. Appellant to bear the costs of appeal.




                                                             McCONNELL, P. J.

WE CONCUR:



BENKE, J.



GUERRERO, J.




                                         10